IN THE SUPREME COURT OF NORTH CAROLINA

                                      460A12

                              FILED 13 JUNE 2013
JOHN CONNER CONSTRUCTION, INC., R&G CONSTRUCTION COMPANY,
and EGGERS CONSTRUCTION COMPANY, INC.
            v.
GRANDFATHER HOLDING COMPANY, LLC and MOUNTAIN COMMUNITY
BANK, a Branch of CARTER COUNTY BANK



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 732 S.E.2d 367 (2012), affirming an

order entered on 15 February 2011 by Judge Marvin P. Pope, Jr. in Superior Court,

Avery County. On 12 December 2012, the Supreme Court allowed a petition by

plaintiffs for discretionary review of additional issues. Heard in the Supreme Court

on 15 April 2013.


      Tricia Wilson Law Firm, PLLC, by Patricia L. Wilson; and J. Thomas Dunn,
      Jr., for plaintiff-appellants.

      Roberson Haworth & Reese, P.L.L.C., by Alan B. Powell, Christopher C.
      Finan, and Matthew A. L. Anderson, for defendant-appellee Mountain
      Community Bank.


      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of
            JOHN CONNER CONSTR., INC. V. GRANDFATHER HOLDING CO.

                                 Opinion of the Court



Appeals.   Accordingly, the decision of the Court of Appeals stands without

precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary, 365 N.C. 305,

716 S.E.2d 849 (2011); Goldston v. State, 364 N.C. 416, 700 S.E.2d 223 (2010). As to

the issue allowed in plaintiffs’ petition for discretionary review, we hold that

discretionary review was improvidently allowed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.




                                         -2-